Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 21-34 are pending in the application. No newly added or canceled claims are presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to Examiner what Applicant is referring to as a “fitted sheet structure”. Applicant’s disclosure does not provide explicit support for what is considered a fitted sheet structure. Applicant’s disclosure merely provides implicit support for a fitted sheet being a bottom liner “as to extend over the top surface, around vertical sides and to an underside of the infant’s mattress”. Claims will be examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 21, 22 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2017/0150822A1 hereinafter referred to as GHANEI in view of US Patent 3,008,214 hereinafter referred to as FOSTER further in view of US Patent Publication US2003/0145380A1 hereinafter referred to as SCHMID. GHANEI discloses a sleep surface system 10, 210 for positioning under an infant on a sleep surface 12, the sleep surface system comprising: a covering 11, 211 configured to be removably positioned over the sleep surface 12, the covering including a port opening 40, 240 extending to a substantially enclosed space 14, 26 defined between a top liner 22 and a bottom liner 24 with a peripheral boundary defining a coupling between the top and bottom liners, the top liner having an exterior surface 222, 214 and being formed of a material with pores 223, 225 defined therein such that the pores extend between the enclosed space and the exterior surface of the top liner; and a forced air device 260 configured to provide air flow into the enclosed space defined in the covering, the air flow configured to flow into the enclosed space defined within the covering and out of the pores defined therein (see fig. 4). However does not disclose the covering having fitted sheet structure, the top liner being coupled to the bottom liner with a two-dimensional array of discrete attachments positioned separate from the peripheral boundary between the top liner and the bottom liner; wherein, upon the air flow being provided by the force air device, the air flow fluidly moves so as to surround each of the discrete attachments between the top and bottom liners.
FOSTER teaches a sleep system (See fig. 1, 2 and 8) having a top liner 37 and a bottom liner 37 with a peripheral boundary defining a coupling between the top and bottom liners, the top liner being coupled to the bottom liner with a two-dimensional array 38, 39 of discrete attachments positioned separate from the peripheral boundary between the top liner and the bottom liner; wherein, upon the air flow being provided by the force air device, the air flow fluidly moves so as to surround each of the discrete attachments between the top and bottom liners. It would have been obvious to one of ordinary 
Schmid teaches a sleep system 10 having a covering 10 with fitted sheet structure (see fig.1), the covering having a top liner 34 and a bottom liner 36 with a peripheral boundary defining a coupling 38 between the top and bottom liners positioned separate from the peripheral boundary between the top liner and the bottom liner. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sleep system of GHANEI to have fitted sheet structure as taught by Schmid for the purpose of selectively removing the sleep system from the mattress. Such a modification would be obvious to improve the apparatus of GHANEI and would yield expected results. 

Re-claim 2, 26
GHANEI as modified by FOSTER and SCHMID discloses,
 wherein the covering comprises a peripheral portion 118, 16 extending from the peripheral boundary sized and configured to extend to an underside of the sleep surface (see fig. 2 & 4, GHANEI).
Re-claim 3, 27
GHANEI as modified by FOSTER and SCHMID discloses,
wherein the insert 10 comprises an elastic portion 14 sized and configured to temporarily couple the insert to the sleep surface 12 (see fig. 1, SCHMID).
Re-claim 4, 28
GHANEI as modified by FOSTER and SCHMID discloses,

Re-claim 5
GHANEI as modified by FOSTER and SCHMID discloses,
 an elongated plenum 40, 240 configured to be positioned adjacent the peripheral boundary between the top and bottom liners and within the space of the covering, the plenum including openings 42, 242 along a length of the elongated plenum for distributing air within the enclosed space of the covering (see fig. 1 -3, GHANEI).
Re-claim 6, 29
GHANEI as modified by FOSTER and SCHMID discloses,
wherein the bottom liner 24, GHANEI is a non-porous material. 
Re-claim 21
GHANEI as modified by FOSTER and SCHMID discloses,
wherein the substantially enclosed space between the top and bottom liners is a single enclosed space, the single enclosed space extending along a majority of a length and a width of the top and bottom liners such that the single enclosed space extends substantially over an entire top surface of the sleep surface (see All figures).
Re-claim 22
GHANEI as modified by FOSTER and SCHMID discloses,
further comprising a filter 48 for filtering air from the forced air device.
Re-claim 30
GHANEI as modified by FOSTER and SCHMID discloses,
wherein the array of multiple discrete attachment locations are at least one of point attachments and line attachments.

GHANEI as modified by FOSTER and SCHMID discloses,
a filter 48 associated with tat least one of the forced air device and the elongated plenum, the filer sized and configured to filter air from the forced air device.
 
Claims 23, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over GHANEI as modified above further in view of  US Patent 7,827,805 hereinafter referred to as C1 (Comiskey). GHANEI discloses the claimed apparatus however does not disclose wherein the forced air device comprises a sensor, a controller and a thermal element each operatively coupled to the forced air device and configured to control a temperature of the air being blown through the covering. 
Comiskey teaches a forced air device 36 comprising a sensor 112, a controller 110 and a thermal element 94 each operatively coupled to the forced air device and configured to control a temperature of the air being blown through the covering. It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the forced air device of GHANEI with a forced air device as taught by C1 for the purpose of improving the device of GHANEI. Such a modification would not yield unexpected results. 

Claims 24, 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over GHANEI as modified above further in view of  US Patent Publication US2010/0174198A1 hereinafter referred to as Y1 (Young). GHANEI discloses the claimed apparatus however does not disclose a monitoring system coupled to the covering and configured to monitor at least one of heart rate and respiration of the infant.
 Young teaches an inflatable sleep surface 18 with a monitoring system 38 coupled to the covering and configured to monitor at least one of heart rate and respiration of the infant (see . 

Claim 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over GHANEI as modified above further in view of  US Patent Publication US2011/0041246A1 hereinafter referred to as L1 (Li). GHANEI discloses the claimed apparatus however does not disclose a sensor associated with the covering, the sensor sized and configured to sense a temperature of the infant. 
 Li teaches a covering 100, 723 with a sensor 132 associated with the covering, the sensor sized and configured to sense a temperature of the user (see paragraph 0067). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the monitoring system of GHANEI to include a heart rate and respiration monitoring system as taught by Li for the purpose of improving the apparatus of GHANEI. Such a modification would not yield unexpected results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Ghanei does not disclose a fitted sheet structure. Examiner respectfully disagrees, Applicant as not provides an explicit definition for a fitted sheet structure, however does implicitly define a fitted sheet as a bottom liner extending over the top surface, around vertical sides and to an underside of the infant’s mattress. Which is clearly disclosed by structures 16, 18 and 24/14 of Ghanei in fig. 2. However for the purpose of further prosecution the claim is rejected in view of Schmid.    

Applicant argues it would not have been obvious to combine the prior art of Foster with Ghanei. This assertion appears to be based on applicant’s improper interpretation of the prior art. In particle that Ghanei does not disclose top and bottom liners which is addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
M-Th 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673